Citation Nr: 1434913	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for perforated right eardrum.

2.  Entitlement to a compensable rating for scars, residuals of shell fragment wound, right posterior and inferior thigh.

3.  Entitlement to a rating in excess of 10 percent for scar, residuals of shell fragment wound, right eyebrow.

4.  Entitlement to increases in the ratings for bilateral hearing loss, currently assigned 'staged' ratings of 10 percent prior to September 19, 2009, and 30 percent from that date.

5.  Entitlement to a rating in excess of 10 percent for shell fragment wound of the dorsal aspect of the right hand with tendon damage to the extensor tendons of the fifth digit.

6.  Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD) currently assigned 'staged' ratings of 30 percent prior to May 8, 2013, and 50 percent from that date.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to June 1969.  In April 2014, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the record.  

At the outset, some discussion of the procedural history in this case is indicated.  The issues seeking increased ratings for the right eardrum, scarring of the thigh, scarring of the right eyebrow, bilateral hearing loss, and shell fragment wound of the dorsal aspect of the right hand are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  An intervening February 2014 RO rating decision increased the bilateral hearing loss rating from 10 to 30 percent effective September 19, 2009.

The issues seeking an increased rating for PTSD and a TDIU rating are before the Board on appeal from a March 2008 RO rating decision that granted service connection for PTSD and assigned an initial rating of 30 percent.  An intervening (February 2014) rating decision increased the PTSD rating to 50 percent, effective May 8, 2013.  The TDIU issue was first expressly adjudicated as a separate issue in the February 2014 RO rating decision and a March 2014 notice of disagreement sought to initiate an appeal of the TDIU and PTSD issues.  However, a TDIU issue was raised directly in connection with the PTSD rating issue that issue has been pending on appeal since the March 2008 RO rating decision.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU may be considered part and parcel of the claim for an increased rating (as is the case here).  [As the TDIU issue has now been separately adjudicated it is listed as a separate issue.]  

The issue concerning the scarring of the right thigh was addressed in the September 2005 rating decision but was not considered by the RO to be part of the appeal when the November 2009 statement of the case (SOC) and the September 2012 supplemental SOC (SSOC) were issued.  It was included in this appeal for the first time in the February 2014 SSOC, with no clear explanation for the addition apparent.  The Board seeks to avoid undue confusion or surprise to the Veteran in this matter.  As he has been led to believe that the right thigh scarring issue is in appellate status before the Board, as he presented testimony on the issue the April 2014 Board hearing with the understanding that it was on appeal before the Board, and as there is now an SSOC addressing the matter (including with a presentation of the applicable rating criteria) and it has been certified to the Board, the Board finds it reasonable (and proper)  to accept jurisdiction of this issue and proceed with appellate review in accordance with the Veteran's expectations.

The Board also notes that the issue concerning the initial rating for PTSD appears to have become the subject of some confusion in the preparation of this appeal.  It was addressed by the RO in a November 2009 SOC (separate from the other November 2009 SOC addressing several other issues).  The Veteran's November 2009 VA Form 9 (substantive appeal) expressly referred to including the PTSD in his appeal.  A September 2012 SSOC acknowledged that the PTSD rating issue is part of the appeal.  A February 2014 SSOC appears to have excluded the PTSD issue from the appeal (and apparently replaced it with the right thigh scarring rating issue).  A February 2014 rating decision awarded an increased (to 50 percent, effective May 2013) rating for PTSD; this partial grant of the benefit sought did not fully resolve the Veteran's appeal for a higher initial rating for PTSD.  An "Appeal Certification to BVA Worksheet" in the claims-file indicates that the RO did not believe that the PTSD rating issue remained on appeal and did not believe that any issues were withdrawn from appeal.  Correspondence and the hearing presentation of the Veteran and his representative suggest that they may not be aware that the PTSD rating issue remains in appellate status.  Given the information available at this time, the Board must recognize that the Veteran properly perfected an appeal for a higher initial rating for PTSD and that the issue remains in appellate status as it does not appear to have been resolved or withdrawn.  

The April 2014 Travel Board hearing included discussion on the Veteran's testimony and contentions raising a claim seeking an increased rating for scarring of the right upper extremity as well as possibly raising claims to establish service connection for other scars.  Additionally, April 2014 correspondence from the Veteran raises claims for "Right upper extremity scar based on CUE [clear and unmistakable error] 10 percent June 1969," and for "Right posterior inferior thigh scar based on CUE 10 percent June 1969."  To the extent that one of these claims suggests a contention of CUE in a prior decision concerning the rating for the scarring of the right thigh, this constitutes a distinct issue from the claim for a higher rating for the scarring of the right thigh currently on appeal.  (The Board does not view this CUE claim as inextricably intertwined with the right thigh scarring rating issue on appeal because nothing in the Board's decision on the rating issue interferes with the AOJ's opportunity to appropriately revise the rating history in accordance with any finding of CUE in a past decision.)  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In March 2014, the Veteran submitted a "notice of disagreement" with the denial of a TDIU rating by the February 2014 rating decision.  As discussed above, the Board has found that the PTSD rating issue was already in appellate status, with the appeal  perfected for Board review.  The Board further finds that the TDIU issue raised in connection with the PTSD rating was also already in appellate status at that time.

The issues of entitlement to a TDIU rating and to increases in the ratings for bilateral hearing loss, for shell fragment wound of the dorsal aspect of the right hand, and for PTSD are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Residuals of a perforated right eardrum are not shown to have caused compensable impairment of function (aside from already separately compensated hearing loss and tinnitus) at any time during the appeal period.

2.  The Veteran's scarring of the right thigh has not been shown to involve an area exceeding 6 square inches, to be painful, to cause limited motion, or to involve frequent loss of skin covering at any time during the appeal period.

3.  The Veteran's scarring of the right eyebrow is not shown to have been manifested by more than one characteristic of disfigurement; the scarring has involved an area smaller than six square inches, there has been no visible or palpable tissue loss, the scar has not been shown to be painful or unstable, and is not shown to have caused any other functional impairment at any time during the appeal period.



CONCLUSIONS OF LAW

1.  A compensable rating for perforated right eardrum is not warranted for any period of time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.87, Diagnostic Code (Code) 6211 (2013).

2.  A compensable rating for right thigh scarring is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.118, Code 7801-7805 (effective prior to October 23, 2008).

3.  A rating in excess of 10 percent for right eyebrow scarring is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Code 7800-7805 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for an increased rating.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his increased rating claims concerning the perforated right eardrum and the scarring of the right thigh and right eyebrow prior to their initial adjudication.  An April 2005 letter explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  An August 2007 letter (and subsequent letters) informed him of how VA determines disability ratings and effective dates.  To the extent that any essential notice was provided after the initial September 2005 RO rating decision, the notice timing error was cured by subsequent RO readjudications of these issues in SOCs and SSOCs including as recently as February 2014.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  A November 2009 SOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  At the hearing before the undersigned, the Veteran was advised of the criteria for higher ratings for these disabilities on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in April 2005, June 2009, September 2010, and March 2011.  The Board finds the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (as well as functional impairment) of the right eardrum and the scarring of the right eyebrow and right thigh to constitute probative medical evidence adequate for rating each disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the ratings for perforated right eardrum, and scarring of the right eyebrow and of the right thigh, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.
Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Eardrum Perforation

The Veteran's service-connected right ear disability characterized as a perforated right eardrum is rated 0 percent under Code 6211, which provides for a 0 percent rating when there is perforation of a tympanic membrane.  This is the only rating available under this code.  38 C.F.R. § 4.87.  For the right ear injury to warrant a compensable rating, it must be shown that there is an associated impairment that would warrant a compensable rating under another applicable code.  Notably, bilateral hearing loss and tinnitus are already rated separately; the bilateral hearing loss rating is addressed separately in the remand section of this appeal, while the tinnitus rating is not currently on appeal.  Accordingly, for any new compensation to be awarded in connection with the perforated right eardrum issue, there must be a showing of an compensable impairment other than hearing loss and tinnitus.

The Board notes that June 2010 and February 2011 rating decisions denied service connection for vertigo and imbalance problems, including as secondary to the perforated right eardrum.  The Veteran has not separately appealed these decisions, but as these decision were issued during the pendency of this appeal, the Board has nevertheless considered whether any such symptomatology is shown and may be compensable as a manifestation of right ear perforation as part of this appeal.

An April 2005 VA examination report shows that the Veteran's right tympanic membrane "has mild retraction and minimal scarring."

A June 2009 VA examination report includes a medical impression of "[h]ealed right ear drum."

A September 2010 VA examination report includes, in pertinent part, that "[e]ars appear normal without perforation."  The examiner concluded: "No imbalance seen today.  No ear perforation seen today."

The Veteran's testimony and discussion during the April 2014 Board hearing clarified that the Veteran's only symptom complaint or impairment associated with the right eardrum was hearing loss.  The Veteran specifically denied experiencing any recurrent infections or drainage associated with the right eardrum.  Neither the Veteran's contentions, nor any evidence of record, indicate any impairment associated with the right ear injury aside from the separately rated hearing loss and tinnitus.  The evidence otherwise consistently reflects that the Veteran's right eardrum is healed, and that the past injury has resulted in no disabling residuals (aside from the hearing loss and tinnitus).

In summary, the evidentiary record does not show that at any time during the appeal period the Veteran's service-connected perforated right eardrum involved manifestations warranting a compensable rating.

Scars of the Right Thigh and the Right Eyebrow

The criteria for rating skin disabilities were revised, effective October 23, 2008 (during the pendency of this claim/appeal).  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  As neither the Veteran nor his representative has requested such review, and his claim was received prior to October 23, 2008, it is not necessary to consider the revised criteria.

The Veteran's right eyebrow scarring is rated 10 percent under Code 7800 (for disfigurement of the head, face, or neck).  The Veteran's right thigh scarring is rated 0 percent under Code 7805 (for other scarring).  [Notably, another disabling residual of the pertinent shell fragment wounding of the eye is separately rated (as open angle glaucoma of the right eye); that rating is not currently on appeal.]

Under the pre-October 23, 2008 criteria, Code 7800 provides ratings for disfigurement of the head, face, or neck.  A 10 percent rating is warranted with one characteristic of disfigurement (outlined below); a 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  38 C.F.R. §  4.118.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. §  4.118, are: (1) a scar five or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See Note (1) following Code 7800.

Under the pre-October 23, 2008 criteria, scars, other than those on the head, face, or neck, are rated under 38 C.F.R. § 4.118, Codes 7801-7805.

A 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: a deep scar (one associated with underlying tissue damage) or one that causes limited motion, and involves an area or areas exceeding 6 square inches (39 sq. cm.) or greater; a 20 percent rating is warranted when it involves an area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Code 7801.  A superficial scar (other than head, face, or neck) that does not cause limited motion and involves an area or areas of 144 square inches (929 sq. cm.) or greater also warrants a 10 percent rating (Code 7802).  A note following Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  A 10 percent rating is also authorized for superficial, unstable scars.  (Code 7803).  A note following Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Under Code 7804, a 10 percent rating is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Code 7805 provides that other scars will be rated on limitation of function or motion of the affected part.  38 C.F.R. § 4.118.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

An April 2005 VA examination report discusses the Veteran's scars and retained shell fragments, including "retained shell fragment above his right eye" that "has migrated slightly in an inferior direction and become more prominent."  The report also discusses "a shell fragment internally in the roof of the right orbit as well."  The report describes pain and symptoms associated with the retained fragments, causing "an internal sensation as well as sharp shooting pains that occur intermittently."  The report notes that "[t]he palpable shell fragment is nontender."  The Veteran described "discomfort localized to the fragment just above the eye that occurs four days out of a month on an intermittent fashion at a level of 4 out of 10 intensity and lasts for 3 to 4 hours at a time."  The Veteran did "not have impairment of vision or visual function," and "extraocular movements have not been noted to be abnormal."

The section of the April 2005 VA examination report focused upon the right eyebrow scarring shows: 

A linear scar obscured by the right eyebrow.  This is horizontal and measures 2 cm in greatest dimension,  In its mid portion, there is a hard foreign body that measures 5 mm in dimension and is mobile in a limited fashion and nontender.  Extraocular movements are preserved....  There is no external deformity noted.  No other scars are noted.

The April 2005 VA examination report also discusses the "scars to the left posterior thigh," describing that they "are chronic and have mild intermittent pruritis but no other symptoms.  No impairment of muscle function is noted."  (The Board notes that it is unclear whether this note was intended to refer to the Veteran's service-connected right thigh scarring, or rather actually describes scarring on the left thigh that is not pertinent to this claim.  The Board shall interpret the information in the manner most supportive of the Veteran's claim, and notes that the uncertainty has no impact upon the outcome of this decision.)

The section of the April 2005 VA examination report focused upon the "right posterior thigh" shows "two scars."  The report shows: "One scar measures 6.5 cm in length by 2 cm in width and is depressed 0.25 cm.  Just above that is a circular scar 1 cm in diameter.  This scar is not depressed."  The report later notes that "[t]he large scar in the posterior thigh is mildly indurated and inflexible."

The April 2005 VA examination report notes: "All scars evaluated do not exhibit adherence to underlying tissue, atrophy, ulceration, or breakdown of skin.  The only depression is that noted above.  There is no underlying soft tissue damage or muscle damage.  No sign of inflammation, edema, keloid formation, or discoloration is noted compared to normal skin."  The report further notes that, with the exception of the larger scar on the posterior thigh (discussed above), for each scar "even with induration, no limitation of movement is noted relative to the scar.  No disfigurement is noted."

A June 2009 VA examination report concerning the Veteran's scarring notes: "There is no loss of strength or change in muscle mass beneath any of his scars."  The report states: 

On the face, there is an approximate 0.5 cm linear scar above the right eyebrow and a barely visible, skin-colored, slightly irregular, less than 0.5 cm, irregular scar on the right eyelid.  No retained fragments are palpable.  These are all nonadherent, nontender, and flat.  Normal texture of skin.  No pain, breakdown, adherence to underlying tissue, atrophy, no frequent loss of skin over scar such as ulceration or breakdown of skin, elevation or depression of the surface, underlying soft tissue damage, inflammation, edema, or keloid formation, discoloration of scar compared to normal skin, induration or inflexibility of skin near the scar, pain or limitation of motion due to scar.  No limitations of routine daily activities or employment due to scar.  No gross distortion, asymmetry or disfigurement.

Another June 2009 VA examination report remarks that "there is a subtle small scar on his right forehead and over the right orbital area.  It is not tender to the touch."

A July 2009 VA examination report includes an examiner's note that "[e]xamination of the right orbit revealed that with time, the[] scar involving the orbit itself has become very faded and is difficult to ascertain.  There is palpatory evidence of retained fragments clinically.  Veteran has no specific complaints referable to the eyes at this time."

A September 2010 VA examination report includes notation of: 

some subtle 2mm x 1mm scarring around the right lateral eyebrow and medial eyebrow.  This area does not appear tender to touch.  Normal texture of skin.  No pain, breakdown, adherence to underlying tissue, atrophy, no frequent loss of skin over scar such as ulceration or breakdown of skin, elevation or depression of the surface, underlying soft tissue damage, inflammation, edema, or keloid formation, discoloration of scar compared to normal skin, induration or inflexibility of skin near the scar, pain or limitation of motion due to scar.  No limitations on routine daily activities or employment due to scar.  No gross distortion, asymmetry or disfigurement. 

The pertinent diagnosis was: "Scar right orbital/eyebrow area.  Since there is no disfigurement, color photos were not requested."

A March 2011 VA examination report primarily addressing the Veteran's eye health, vision issues, and headaches (matters associated with service-connected disabilities with separate ratings that are not on appeal at this time) contains some comments regarding scarring.  The March 2011 VA examination report notes, in pertinent part, that the Veteran had a "very faint scar upper lid" above the right eye, and noted a "small firm nodule without pain noted nasal aspect of upper eye lid."

At his April 2014 Travel Board hearing, the Veteran testified regarding the right eye scar that "the only concern that - that I have that's - that's out of the norm is the fact that it itched every now and then."  (The Board briefly observes that neither the Veteran's comment regarding itching "every now and then" nor any evidence of record meaningfully raises a basis for applying different skin rating criteria in this case; given the small size of the scar and the detailed medical findings from examination of the scar, there is no reasonable basis for considering the scar as a different skin pathology featuring symptoms of itching.)

The Veteran's April 2014 hearing testimony also expressed that his concern with the scarring of the right thigh was focused upon its cosmetic "ugliness."  During the discussion, the Veteran asserted that the scar was deep, but also acknowledged that it did not involve an area or areas of 6 square inches.  The Veteran described that on some occasions he feels that scar will become itchy or irritated when he is sitting, causing him to need to reposition himself to remain comfortably seated; he did not otherwise assert any significant functional impairment caused by the scar significantly interfering in the function of any joint or body part, and the Board does not interpret the discussion of his occasionally needing to shift seating position as asserting such a functional impairment.

Regarding right thigh scarring, the scarring is not suggested by any evidence or contention to involve an area or areas exceeding 6 square inches (39 square centimeters); the Veteran essentially acknowledged, and did not dispute, this in his hearing testimony.  Thus, no compensable rating is warranted under Code 7801.  Further, clearly the right thigh scarring does not involve an area or areas of 144 square inches or greater.  Thus, a compensable rating is not warranted under Code 7802.  No evidence or contention suggests that the right thigh scarring is unstable, involving frequent loss of covering of the skin over the scar.  Thus, a compensable rating is not warranted under Code 7803.  No evidence or contention suggests that the right thigh scarring has been painful upon examination.  Thus, a compensable rating is not warranted under Code 7804.  Finally, no evidence or contention suggests that the right thigh scarring results in limitation of function of any body part, including limitation of motion of any joint; the Veteran acknowledged this during his April 2014 Board hearing.  Accordingly, there is no basis for assignment of a compensable rating under Code 7805.

Regarding right eyebrow scarring, the 10 percent rating currently assigned under Code 7800 contemplates there being one characteristic of disfigurement.  The Board finds that the evidence of record does not show that a second characteristic of disfigurement is associated with the right eyebrow scarring so as to meet the criteria for a higher rating.  The scar has been repeatedly measured and is shown to be linear and less than five inches in length.  The linear scar is not indicated to be at least one-quarter inch in width at the widest part.  The scar is not shown to be elevated or depressed on palpation; however, the Board notes that some examination evidence suggests that a small retained fragment may be sometimes palpable amidst the scar (while in other instances not being evident) and this may arguably constitute an 'elevated' feature as a characteristic of disfigurement.  The scar is not shown to have been adherent to underlying tissue.  Although the scar is slightly visible, no hypo- or hyper- pigmented area associated with the right eyebrow scarring constitutes an area exceeding six square inches (39 square centimeters).  Likewise, no abnormal skin texture nor any hypothetical underlying soft tissue loss nor induration nor inflexibility associated with the right eyebrow scarring can be shown to exceed six square inches as the entire area affected by the right eyebrow scarring is lesser than six square inches.

Even accepting, for the purposes of this analysis, that the intermittent detection of a foreign body amidst the scar may be considered 'elevated' to constitute a characteristic of disfigurement, a single characteristic of disfigurement is contemplated by the 10 percent disability rating currently assigned.  The evidence in this case does not demonstrate any second characteristic of disfigurement to qualify for a higher rating.  In light of the evidence and contentions in this case failing to identify two characteristics of disfigurement associated with the right eyebrow scarring, a rating in excess of 10 percent is not warranted under Code 7800.

In sum, the Veteran's right thigh scarring is not shown to meet or approximate any applicable schedular criteria for a compensable rating and the Veteran's right eyebrow scarring is not shown to meet or approximate any applicable schedular criteria for a rating in excess of 10 percent during the period on appeal.

The Board observes that the Veteran's own descriptions of his scars (and related symptoms) during his April 2014 Board hearing testimony and during his pertinent VA examinations do not suggest that any of the scars on appeal meets or approximates the criteria for higher ratings.  The Veteran has noted there was no functional impairment due to the scars and has not suggested that the scars have changed over time; his contentions focus upon his concern that the scars are cosmetically unappealing.  While he may be sincere in his expressed beliefs that the scars are more disfiguring than the assigned disability ratings reflect, there are objective criteria for establishing the extent of disfigurement and other impairment associated with such scarring; the criteria for higher disability ratings than those currently assigned for the scars on appeal have not been met or most nearly approximated by the details of the scars in this case.

The preponderance of the evidence is against the Veteran's claims; accordingly, the benefit of the doubt doctrine does not apply, and the claims must be denied.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptoms, a determination must be made as to whether there are other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of disfigurement and impairment associated with the right eardrum disability and the scarring on appeal, but a greater degree of impairment is not shown.  The Veteran's symptoms complaints associated with this appeal have featured disfigurement, hearing loss, tinnitus, headaches, vision concerns, and anxiety.  The Board finds that the disfigurement and cosmetic concerns of scarring are contemplated by the rating criteria in the Diagnostic Codes discussed above.  Furthermore, the hearing loss, tinnitus, headaches, vision concerns, and anxiety associated with the Veteran's contentions are contemplated by separate ratings currently in effect for service-connected bilateral hearing loss disability (on appeal and remanded below), tinnitus (not on appeal), migraine headaches (not on appeal), bilateral glaucoma (not on appeal), and PTSD (on appeal and remanded below).  The diagnostic criteria applied by the Board in this decision encompass all symptoms (and related functional impairment) of the disabilities in the issues resolved on appeal at this time and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

A compensable rating for perforated right eardrum is denied.

A compensable rating for scars, residuals of shell fragment wound right posterior and inferior thigh, is denied.
A rating in excess of 10 percent for scar, residuals of shell fragment wound, right eyebrow, is denied.


REMAND

A review of the record found that further action to satisfy due process requirements and further development is needed for VA to satisfy its duty to assist the Veteran in developing evidence to substantiate his remaining claims.

Hearing Loss

VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In his testimony at the April 2014 hearing the Veteran asserted that his bilateral hearing loss had increased in severity since his most recent VA examination; the most recent VA examination for rating purposes appears to have been in September 2009, nearly five years ago.  In light of the Veteran's testimony alleging increased severity of hearing loss, and the length of the intervening period since he was last examined, a contemporaneous examination to assess the current severity of the  hearing loss is warranted.

Shell Fragment Wound of the Dorsal Aspect of the Right Hand, with Tendon Damage to the Extensor Tendons of the Fifth Digit

The Veteran's April 2014 Board hearing  included discussion concerning the extent to which the Veteran's testimony raised questions warranting a new VA examination to evaluate the described functional impairment associated with the Veteran's fifth digit limitation.  The Veteran's right upper extremity shell fragment wound has not been examined for rating purposes since June 2009, more than five years ago.  The Board also observes that even the June 2009 VA examination report arguably does not present findings as focused and specific to the motor/muscle impairment of the right hand as presented in the April 2005 VA examination report (which is now more than nine years in the past).  Accordingly, a new VA examination to assess the current severity of the  right hand disability is necessary.

PTSD

As discussed above, the appellate status of the Veteran's claim for higher ratings for PTSD (arising from the initial grant of service connection for PTSD) appears to have been the subject of confusion at the AOJ as adjudication ceased to recognize the PTSD issue as being on appeal after the September 2012 SSOC.  Consequently, the February 2014 SSOC did not include the PTSD issue even though the February 2014 RO rating decision only partially increased the PTSD rating for a portion of the period on appeal.  The February 2014 rating decision cited information in an October 2013 VA examination report as the basis for the award of an increased rating.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or in an SSOC, it must prepare an SSOC reviewing that evidence (emphasis added).  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  The Board finds that the PTSD rating issue must be remanded for readjudication by the AOJ with consideration of all relevant evidence received since the September 2012 SSOC.

Additionally, amidst the uncertainty regarding the appellate status of the PTSD issue, it appears that none of the participants at the April 2014 hearing were aware that the PTSD issue was before the Board at that time; that issue was not in any way referenced on the record.  Consequently, due to the confusion, it does not appear that the Veteran appropriately had the opportunity to present testimony on the PTSD issue at hearing before the Board.  During the processing of this remand, it must be determined whether he desires a hearing before the Board addressing the PTSD rating issue (and the associated TDIU issue), and if so, such hearing should be arranged.

TDIU

Because resolution of the rating issues (and some of the referred claims) may impact on the claim for a TDIU rating, consideration of the TDIU claim must be deferred pending resolution of the other claims on appeal and raised by the record.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) .

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for the disabilities remaining on appeal since September 2012 (this appears to be the date of the last such update of the record with VA medical records).  These should include all VA medical records for the period from Jesse Brown VA Medical Center in Chicago, Illinois.

2.  Thereafter, the AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the current severity of the Veteran's hearing loss.  The report must include the examiner's comment on the expected effect of the Veteran's hearing loss on his occupational and daily activity functioning.

3.  The AOJ should also arrange for the Veteran to be examined by a hand surgeon to determine the current severity of his residuals of a shell fragment wound to the dorsal aspect of the right hand with tendon damage to the extensor tendons of the fifth digit, rated as injury to Muscle Group VIII.  The entire record (to include this remand) must be reviewed by the examiner in connection with the examination.  The examiner should address all the relevant clinical findings outlined in the Disability Benefits Questionnaire pertaining to Muscle Injuries, with any additional observations regarding functional impairment found noted.  The examiner must explain the rationale for all opinions.

4.  The AOJ should also contact the Veteran to clarify his wishes regarding a hearing before the Board addressing the PTSD and associated TDIU issues; the Veteran should be notified that the hearing will encompass the issues upon which he presented testimony at the April 2014 Travel Board hearing.  If he responds that he desires such a hearing (and expresses availability and intent to appear when such is scheduled within a reasonable period of time), the AOJ should arrange for a Travel Board or videoconference hearing before the Board on the PTSD and TDIU issues.  If such hearing is held, these issues should be further processed in accordance with standard appellate practice.

5.  After completion of the above and any further development suggested by the expanded record or deemed necessary, the AOJ should review the record and readjudicate the claims remaining on appeal, including the PTSD and TDIU issues (ensuring that all inextricably intertwined claims are appropriately adjudicated).  If any claim remains denied, the AOJ should issue an appropriate SSOC (including consideration of all relevant evidence received since the September 2012 SSOC with regard to the PTSD rating issue), and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


